Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 22, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The record supports the conclusion that claimant’s failure to contact the employer when work was available constituted a voluntary leaving of employment without good cause. The evidence established that the employer contacted claimant for his job as a school bus driver for the new school year. Claimant conceded that he told the employer that he was going to Florida to seek work but that he never actually went there and never thereafter contacted the employer about work (see, Matter of Behnke [White Carriage Corp.—Roberts], 97 AD2d 679). Although claimant contended before the Unemployment Insurance Appeal Board that he left due to stress, the Board could properly have concluded that the medical evidence offered to support this claim was insufficient (see, Matter of Dobrin [Levine] 50 AD2d 657). Accordingly, the decision denying claimant unemployment insurance benefits must be upheld. Claimant’s remaining contentions have been considered and found lacking in merit.
*910Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Levine and Mercure, JJ., concur.